FILE COPY




                                       M A N D A T E

TO THE CRIMINAL DISTRICT COURT NO. 1 OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on 1/17/18, the cause upon appeal
to revise or reverse your judgment between

          THE STATE OF TEXAS,                                         Appellant,

No. 08-12-00268-CR                    and

          ARMANDO PRIETO, JR.,                                        Appellee,

was determined; and therein our said Court made its order in these words:


       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the trial court granting Appellee’s motion to

suppress, in accordance with the opinion of this Court, and that this decision be certified below

for observation.



      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this May 24, 2018.

                                                   Denise Pacheco, Clerk




Trial Court No. 20120D01012